Citation Nr: 0003389	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-23 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for arthritis of the 
knees.

5.  Whether there was clear and unmistakable error in the 
rating action dated February 1, 1982, which denied service 
connection for bilateral hearing loss.  

6.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from March 1973 to 
October 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from July 1995 and August 1995 rating 
decisions of the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In December 
1998, the Board remanded this case to the RO.  

As noted in the Board's remand decision, in a letter received 
in March 1996, the veteran raised a claim of entitlement to 
service connection for high cholesterol.  The Board again 
refers this to the RO for appropriate action as to this 
claim.


REMAND

In a November 1999 VA Form 9, the veteran requested that he 
be afforded a personal hearing before a member of the Board 
at the RO.  As such, he should be afforded such a hearing.  

Accordingly, this matter is REMANDED for the following 
action:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board at the RO and notify the veteran of 
that hearing.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


